
	
		II
		110th CONGRESS
		2d Session
		S. 3607
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 26
			 (legislative day, September 17), 2008
			Mr. Burr (for himself,
			 Mr. McCain, Mr.
			 Brown, Mrs. Dole,
			 Mr. Levin, Mr.
			 Kennedy, Mr. Isakson,
			 Mr. Wyden, Mr.
			 Warner, Mr. Voinovich, and
			 Mr. Chambliss) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To reauthorize the memorial to Martin
		  Luther King, Jr.
	
	
		1.Short titleThis Act may be cited as the
			 Martin Luther King, Jr., Memorial
			 Reauthorization Act.
		2.Reauthorization of memorial to Martin
			 Luther King, JrSection
			 508(b)(2) of the Omnibus Parks and Public Lands Management Act of 1996 (40
			 U.S.C. 8903 note; 110 Stat. 4157, 114 Stat. 26, 117 Stat. 1347, 119 Stat. 527)
			 is amended by striking November 12, 2008 and inserting
			 November 12, 2009.
		
